United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0535
Issued: July 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 10, 2019 appellant, through counsel, filed a timely appeal from an October 23,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated October 26, 2017, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as set forth in the Board’s prior decisions are incorporated herein by reference. The relevant facts
are as follows.
On May 10, 1988 appellant, then a 49-year-old staff nurse, filed a traumatic injury claim
(Form CA-1) alleging that on May 8, 1988 she suffered low back pain while turning a patient in
bed. She stopped work and with the exception of one day in October 1989, she has not worked
since that time. OWCP initially accepted the claim for low back strain. On June 30, 1989 it
terminated appellant’s wage-loss compensation and medical benefits as she was no longer disabled
due to the accepted low back strain.
Following a March 26, 1990 reconsideration request, OWCP referred appellant to
Dr. David Geddes, a Board-certified psychiatrist, for a second opinion evaluation. Based on
Dr. Geddes’ July 20, 1990 report, on August 23, 1990 it accepted psychiatric factors affecting
appellant’s physical condition, with dysthymia. Appellant was placed on the periodic
compensation rolls effective August 26, 1990.
OWCP continued to develop the claim and, based on a July 3, 2008 second opinion
evaluation performed by Dr. E. Richard Dorsey, a Board-certified psychiatrist, on April 3, 2009 it
reduced appellant’s compensation based on her ability to earn wages as a medical assistant.
Appellant requested reconsideration and, by decisions dated July 15, 2009 and September 2, 2010,
OWCP denied modification of its April 3, 2009 decision. She filed an appeal with the Board and,
by decision dated October 7, 2011, the Board reversed these decisions, finding that OWCP had
not established that appellant’s wage-earning capacity was represented by the constructed position
of medical assistant.3
On April 26, 2013 OWCP referred appellant to Dr. Steven M. Ma, a Board-certified
orthopedic surgeon, and Dr. Ana M. Andia, a Board-certified psychiatrist for second opinion
evaluations.
In a May 15, 2013 report, Dr. Ma determined that appellant had no objective residuals from
her 1988 employment injury, and that her physical limitations were due to multiple nonworkrelated conditions. He opined that appellant could be gainfully employed at her usual employment
duties.

2

Docket No. 92-1678 (issued June 17, 1993), Docket No. 11-0078 (issued October 7, 2011) and Docket No. 161033 (issued June 22, 2017).
3

Docket No. 11-0078, id.

2

In a May 23, 2013 report, Dr. Andia indicated that, while appellant’s initial onset of
depression appeared to be due to the low back injury, her current depressive symptoms had not
been aggravated by her low back pain, but were caused by multiple stressors that she had
encountered since her back injury. She listed a number of stressors and opined that appellant had
a dysthymic disorder, which was currently caused by multiple nonwork-related aggravating
stressors, and that she also had nonadaptive personality traits. Dr. Andia advised that appellant
was not likely to improve, and could not return to work as a nurse due to her age and that her
personality disorders were a result of nature and nurture and not related to employment factors.
By decision dated October 8, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective October 20, 2013. It determined that the weight of the medical
evidence, represented by the opinions of Dr. Ma and Dr. Andia, established that she no longer had
residuals or disability due to her accepted employment-related conditions. By decision dated
September 10, 2014, a hearing representative with OWCP’s Branch of Hearings and Review
affirmed the October 8, 2013 decision.4
Following an October 1, 2014 reconsideration request, by decision dated February 13,
2015, OWCP denied modification of its prior decision. Appellant, through counsel, again
requested reconsideration on November 26, 2015. By decision dated February 24, 2016, OWCP
again denied modification.
Appellant appealed to the Board on April 20, 2016. By decision dated June 22, 2017, the
Board found that OWCP met its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits effective October 20, 2013 and that appellant had not established continuing
residuals or disability on or after that date.5
Subsequent to the Board’s June 22, 2017 decision, on July 28, 2017 appellant, through
counsel, requested reconsideration. She asserted that a conflict in medical opinion had been
created between appellant’s attending psychiatrist and second opinion psychiatrist Dr. Andia, and
maintained that appellant should be referred for an independent medical evaluation.
By decision dated October 26, 2017, OWCP denied modification of the Board’s June 22,
2017 decision.
On July 30, 2018 appellant, through counsel, again requested reconsideration. She asserted
that OWCP committed reversible error when it terminated benefits in 2013 based on a 2009
medical opinion that was appropriated by Dr. Andia in 2013.
By decision dated October 23, 2018, OWCP denied appellant’s request for reconsideration,
finding that the arguments raised were cumulative and repetitive and she did not submit new and
relevant evidence.

4

Appellant had timely requested a hearing on October 31, 2013. A hearing was held on July 10, 2014.

5

Docket No. 16-1033, supra note 2.

3

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant the review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.8
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.9 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Counsel’s assertions on reconsideration regarding the reliability of Dr. Andia’s opinion are
duplicative of arguments made in the past, to both OWCP and the Board. The Board has held that
the submission of evidence or argument which repeats or duplicates evidence or argument already
in the case record does not constitute a basis for reopening a case.11 Consequently, appellant was
not entitled to a review of the merits based on the first and second above-noted requirements under
20 C.F.R. § 10.606(b)(3).

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees Compensation System (iFECS). Chapter 2.1602.4b
9

20 C.F.R. § 10.606(b)(3); see J.B., Docket No. 18-1531 (issued April 11, 2019).

10

Id. at § 10.608.

11

J.B., supra note 9.

4

Furthermore, appellant submitted no new evidence in support of her request for
reconsideration.12 Thus, she is also not entitled to a review of the merits of her claim based on the
third above-noted requirement under section 10.606(b)(3).13
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 25, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

Id.

13

H.H., Docket No. 18-1660 (issued March 14, 2019).

5

